DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Preliminary Amendment dated 10/17/2019 has been formally entered and claims 18-27 submitted with Preliminary Amendment dated 10/17/2019 are being examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figures do not include the reference sign “222” mentioned in the description on page 3 para. [1]; figures do not include the reference sign “junction 64” mentioned in the description on page 19 para. [2]; figure 6 does not include the reference sign “outer side wall 44” mentioned in the description on page 16 para. [2].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in figures 1-2, the reference character “220” has been used to designate two distinct parts/structures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities:  “With this arrangement, and if one where to pivot the second member ring 54 about the axis it would fits within the large first ring element 26” in page 18 para. [1] needs to be corrected. A suggested correction is -- With this arrangement, and if one [[where]] were to pivot the second member ring 54 about the axis it would fit[[s]] within the large first ring element 26-- .Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner Claims 18, 22, 23 are  each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6  of US 10441402 B2 to  Zeltwanger; Andrew P. et al. (hereinafter referred to as “Zeltwanger”)
As per Examined independent Claim 18, Examined Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 6 of Zeltwanger. Examined Claim 18 and patented Claim 6 are distinguishable in that Claim 6 recites “the first 

As per Examined independent Claim 22, Examined Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 6 of Zeltwanger. Examined Claim 22 and patented Claim 6 are distinguishable in that Claim 6 recites “the first member includes a first ring element and a second ring element”. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 22 is generic to and fully encompasses claim 6 in the conflicting patent Zeltwanger and thus, examined claim 22 is anticipated by claim 6 in the conflicting patent to Zeltwanger. 

As per Examined independent Claim 23, Examined Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 6 of Zeltwanger. Examined Claim 23 and patented Claim 6 are distinguishable in that Claim 6 recites “the first member includes a first ring element and a second ring element”. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 23 is generic to and fully encompasses claim 6 in the conflicting patent Zeltwanger and thus, examined claim 23 is anticipated by claim 6 in the conflicting patent to Zeltwanger. 

Examined dependent claims 19-22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Zeltwanger in view of  Spitz; Robert et al. (Pub. No.: US 20100305395 A1, hereinafter referred to as “Spitz”).
As per dependent examined Claim 19, examined Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Zeltwanger in view of Spitz. Although the examined claim 19 and patented claim 6 at issue are not identical, they are not patentably distinct from each other because examined claim 19 as recited encompasses patented claim 6 recited limitations. However, examined claim 19 recitation (i.e. genus claim) when broadly yet reasonably interpreted can be seen as encompassing the species disclosed in patented claim 6 of Zeltwanger except for the limitation incontinence device is constructed of a flexible, biocompatible polymeric or elastomeric material which is disclosed in Spitz (Spitz in at least [0007], [0036-0037], [0053-0054] for example discloses the incontinence device is constructed of a flexible, biocompatible polymeric or elastomeric material . See at least [0007] “The device conforms to the shape of the vagina”; [0036] “Flexibility across the width of the skeleton 32 may facilitate compression”; [0037] “knob 42 … compressible for comfort and for ease of intentional voiding”; [0053] “The device can be fabricated with the same material throughout”; [0054] “device can be manufactured with a variety of bioacceptable resins such as poly (methyl methacrylate) and its copolymers, nylon resins (such as Nylon 11 or Nylon 12) and their copolymers, silicone resin, high density and other variants of polyethylene resins and similar polymeric materials. Mixtures of these resins may also be used…may be made of… readily deformable polymer.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify incontinence device material of patented claim 6 to be a 

As per dependent examined Claim 20, examined Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Zeltwanger in view of Spitz. Although the examined claim 20 and patented claim 6 at issue are not identical, they are not patentably distinct from each other because examined claim 20 as recited encompasses patented claim 6 recited limitations. However, examined claim 20 recitation (i.e. genus claim) when broadly yet reasonably interpreted can be seen as encompassing the species disclosed in patented claim 6 of Zeltwanger except for the limitation wherein the first member is shaped and dimensioned for positioning upon either the posterior wall or the anterior wall of the vaginal canal and in either position functions to provide a support structure configured to transfer upward force for support of the urethra which is disclosed in Spitz (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Spitz in fig. 6, 9, [0007], [0036] for example discloses wherein the first member 34/”FM” ( with “FM”” as best seen in examiner-annotated reproduction of fig. 8 from Spitz attached below in Appendix A)  is shaped and dimensioned for positioning upon either the posterior wall or the anterior wall of the vaginal canal and in either position at least indirectly functions to provide a support structure configured to at least indirectly transfer upward force for at least indirect support of the urethra via junction 42. Further, the compressible/deformable material used in the construction of the pessary ring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify incontinence device first member shape and dimension of patented claim 6 to facilitate positioning upon either the posterior wall or the anterior wall of the vaginal canal as taught by Spitz.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating ease of insertion (Spitz, [0057]) due to structural and functional symmetry.  

As per dependent examined Claim 21, examined Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Zeltwanger in view of Spitz. Although the examined claim 21 and patented claim 6 at issue are not identical, they are not patentably distinct from each other because examined claim 21 as recited encompasses patented claim 6 recited limitations. However, examined claim 21 recitation (i.e. genus claim) when broadly yet reasonably interpreted can be seen as encompassing the species disclosed in patented claim 6 of Zeltwanger except for the limitation wherein the first member is substantially flat along its upper and lower surfaces such that the upper surface lies in a first plane and the lower surface lies in a second plane that is substantially parallel to the first plane which is disclosed in Spitz (Examiner notes that the instant application specification is silent as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify incontinence device first member shape of patented claim 6 such that the first member is substantially flat along its upper and lower surfaces as taught by Spitz.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of ensuring the device conforms to the shape of the vagina due to the first member horizontal proximal portion shaped for being supported on the pubococcygeus muscle (Spitz, [0007-0008]).  

Examined dependent claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Zeltwanger in view of  Spitz.
As per dependent examined Claim 25, examined Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Zeltwanger in view of Spitz. Patented Claim 15 includes all the limitations of Examined claim 25 except for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify incontinence device second member as in examined claim 25 to be ring shaped as taught by Spitz.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage deriving an incontinence device that has surface that eases of insertion into vagina (Spitz, [0057]).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Please note with respect to the following prior art related rejections, please also cross-reference examiner-annotated reproduction of fig. 8 and fig. 9 from Spitz attached below at the end of the office action under section titled Appendix A.
Please note reference indicators “FM”, “SM”, “J”, “FM-FE”, “FM-SE”, “X”, “Z”, “LA”, “FE”, “SE” can be seen in examiner-annotated reproduction of fig. 9  from Spitz attached below at the end of the office action under section titled Appendix A.
The reference indicators “Y”, “FM-US”, “FM-LS” can be seen in examiner-annotated reproduction of fig. 8 from Spitz attached below at the end of the office action under section titled Appendix A.
Claims 18-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitz.
As per independent Claim 18, Spitz discloses an incontinence device used to apply supporting pressure to an anterior wall of an inferior third of a vaginal canal and ultimately to a urethra for controlling incontinence (Here, the limitation “used to apply supporting pressure to an anterior wall of an inferior third of a vaginal canal and ultimately to a urethra for controlling incontinence” is as intended use limitation and as such a structure that has the ability to so perform/function would read on the limitation as recited. Also cross reference MPEP § 2111.04. Also cross-reference examiner-annotated reproduction of fig. 9  from Spitz attached below at the end of the office action under section titled Appendix A. Spitz in at least abstract, fig. 6, fig. 9, fig. 11, [0006-008], [0014],[0017], [0019], [0030], [0035-0037], [0042], [0048-0058] for example discloses relevant subject-matter. More specifically, Spitz in at least fig. 6, 9, 11, [0007-0008] for example discloses an incontinence device 32 that can be used to apply supporting pressure to an anterior wall of an inferior third of a vaginal canal and ultimately to a urethra for controlling incontinence. See at least [0008] “The device conforms to the shape of the vagina and the protrusion (or "knob") is positioned posterior to the mid-urethra and applies sufficient pressure to limit urethral hypermobility, thus preventing stress urinary incontinence”), comprising: 
a first member having a first end and a second end, the first member includes a first element at the first end of the first member and a second element at the second end of the first 
a second member in the form of a ring resiliently connected to the first member (Spitz in at least fig. 9, [0007], [0017], [0036-0037], [0042], [0049], [0053-0054] for example discloses a second member 52/“SM” in the form of a ring resiliently connected to the first member 34/“FM” with resiliency resulting from the compressible/deformable material used in the construction of the pessary ring device. See at least [0007] “The device conforms to the shape of the vagina”; [0017] “pessary ring for controlling urinary incontinence illustrating inclusion of a loop”; [0036] “Flexibility across the width of the skeleton 32 may facilitate compression for ease of insertion and subsequent expansion for better retention within the vagina”; [0037] “knob 42 … compressible for comfort and for ease of intentional voiding”; [0042] “aid … formed as an integral part of the skeleton 34… aid 52 may be a ring extending past the knob 42”; [0049] “device … formed from a single piece of material… the device can be formed by multiple parts fixed to one another”; [0053] “The device can be fabricated with the same material throughout”; 
the second member is biased outwardly from the first member to direct the first end of the first member toward the anterior wall of the vaginal canal in a manner providing a support structure configured to transfer a force for support of the urethra by the first end of the first member (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Thus, a broad yet reasonable interpretation of the limitation would be “the second member is biased outwardly from the first member to direct the first end of the first member toward the anterior wall of the vaginal canal in a manner providing a support structure configured to at least indirectly transfer a force for at least indirect support of the urethra by the first end of the first member”. Spitz in at least fig. 6, fig. 9, fig. 11, [0007-0008] for example discloses the second member “SM” is biased outwardly from the first member “FM” to direct the first end “FE” of the first member toward the anterior wall of the vaginal canal in a manner providing a support structure configured to at least indirectly transfer a force for at least indirect support of the urethra by the first end of the first member as seen in fig. 9 and fig. 11. See at least [0008] “The device conforms to the shape of the vagina and the protrusion (or "knob") is positioned posterior to the mid-urethra and applies sufficient pressure to limit urethral hypermobility, thus preventing stress urinary incontinence”. (“FM”, “SM”, “FE” as best seen in examiner-annotated reproduction of fig. 9  from Spitz attached below in Appendix A)); 
wherein the second member is secured to the first member at the junction of the first element and the second element in a manner allowing for movement of the second member relative to the first member (Spitz in at least fig. 9, [0007-0008], [0036-0037], [0042], [0053-

As per dependent Claim 19, Spitz further discloses incontinence device wherein the incontinence device is constructed of a flexible, biocompatible polymeric or elastomeric material (Spitz in at least [0007], [0036-0037], [0053-0054] for example discloses the incontinence device is constructed of a flexible, biocompatible polymeric or elastomeric material. See at least [0007] “The device conforms to the shape of the vagina”; [0036] “Flexibility across the width of the skeleton 32 may facilitate compression for ease of insertion and subsequent expansion for better retention within the vagina”; [0037] “knob 42 … compressible for comfort and for ease of intentional voiding”; [0053] “The device can be fabricated with the same material throughout”; [0054] “device can be manufactured with a variety of bioacceptable resins such as poly (methyl methacrylate) and its copolymers, nylon resins (such as Nylon 11 or Nylon 12) and their copolymers, silicone resin, high density and other variants of polyethylene resins and similar 

As per dependent Claim 20, Spitz further discloses incontinence device wherein the first member is shaped and dimensioned for positioning upon either the posterior wall or the anterior wall of the vaginal canal and in either position functions to provide a support structure configured to transfer upward force for support of the urethra (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Thus, a broad yet reasonable interpretation of the limitation would be “directly or indirectly functions to directly or indirectly provide a support structure configured to directly or indirectly transfer upward force for direct or indirect support of the urethra”. Spitz in fig. 6, 9, [0007], [0036] for example discloses wherein the first member 34/”FM” is shaped and dimensioned for positioning upon either the posterior wall or the anterior wall of the vaginal canal and in either position at least indirectly functions to provide a support structure configured to at least indirectly transfer upward force for at least indirect support of the urethra via junction 42. Further, the compressible/deformable material used in the construction of the pessary ring device would allow for positioning upon either the posterior wall or the anterior wall of the vaginal canal and in either position could functions to provide a support structure configured to at least indirectly transfer upward force for indirect support of the urethra. See at least [0007] “The device conforms to the shape of the vagina”; [0036]” Flexibility across the width of the skeleton 32 may facilitate compression for ease of insertion and subsequent expansion for better retention within the vagina” (“FM”” as best seen in examiner-annotated reproduction of fig. 8 from Spitz attached below in Appendix A)).  

As per dependent Claim 21, Spitz further discloses incontinence device wherein the first member is substantially flat along its upper and lower surfaces such that the upper surface lies in a first plane and the lower surface lies in a second plane that is substantially parallel to the first plane (Examiner notes that the instant application specification is silent as to definition of the term “substantially”. Further, the term "substantially" is not defined by the claim with respect to the boundary/range. Additionally, here, the claim limitation is being interpreted broadly yet reasonably as encompassing “wherein the first member is substantially flat along at least a portion of its upper and lower surfaces such that the upper surface lies in a first plane and the lower surface lies in a second plane that is substantially parallel to the first plane. Also cross-reference examiner-annotated reproduction of fig. 8, 9 from Spitz attached below at the end of the office action under section titled Appendix A. Spitz in fig. 6, 8, 9 for example discloses wherein the first member is substantially flat along at least a portion of its upper surface “FM-US” and lower surface “FM-LS” (as best seen in zone “Y” in  examiner-annotated reproduction of fig. 8  from Spitz attached below in Appendix A)  such that the upper surface lies in a first plane and the lower surface lies in a second plane that is substantially parallel to the first plane. (“FM-US”, “FM-LS”, “Y” as best seen in examiner-annotated reproduction of fig. 8 from Spitz attached below in Appendix A)).  

As per dependent Claim 22, Spitz further discloses incontinence device wherein the first member is constructed as a ring (Spitz in at least [0007-0008], [0017], fig. 9, [0035-0036] for example discloses wherein the first member is constructed of flexible/compressible material that can form a ring due to compression. See at least [0017] “pessary ring for controlling urinary 

As per dependent Claim 24, Spitz further discloses incontinence device wherein the first element is larger than the second element (Spitz in fig. 9 discloses the first element “FM-FE”  which is the first member portion along arc “X” above the longitudinal axis designated as “LA” which is larger than the second element “FM-SE” which is the first member portion along arc “Z” below the longitudinal axis designated as “LA” ( “FM-FE”, “FM-SE”, “X”, “Z”, “LA” as best seen in examiner-annotated reproduction of fig. 9  from Spitz attached below in Appendix A))).  
Allowable Subject-Matter
As per dependent claims 26, 27, dependent claims 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per dependent Claim 26
As per dependent Claim 27, the prior art of record fails to disclose  or make obvious incontinence device wherein the pressure application member is symmetrical allowing for either side thereof to provide support to the urethra in combination with all the other features and  limitations of the base claim and any intervening claims.
Prior art US 20120071709 A1 to Spitz; Robert M. et al. discloses an urinary incontinence device that conforms to the shape of the vagina and includes a protrusion/knob that is positioned posterior to the mid-urethra and which applies sufficient pressure to limit urethral hypermobility, thus preventing stress urinary incontinence, while avoiding obstruction during intentional voiding. The angled skeleton of the frame of this device ensures that downward pressures of the abdominal cavity will help to hold the horizontal upper portion of the device against the posterior pelvic floor muscles reducing the likelihood of expulsion. The device includes a horizontal proximal portion supported on the pubococcygeus muscle and a distal portion extending downward and away from the proximal portion at an angle approximating the vagina in an erect female as it passes down and between the anterior segments of the pubococcygeus with the distal portion terminating with a protrusion that is positioned to provide midurethral support, thereby preserving the urethovesical angle.
Prior art US 6676594 B1 to Zunker; MaryAnn et al. discloses an intra-vaginal urinary incontinence device that has a first portion to engage either an anterior vaginal wall or a left vaginal wall and a second portion to engage either a posterior vaginal wall or a right vaginal wall, respectively. The device has a generally arcuate configuration and is formed of a resilient material so that in use it may be resiliently deformed and therefore bias the first and second portions into contact with the anterior and posterior vaginal walls, respectively to retain the device in position within the vagina. The device also has a member connected to the base 
Prior art US 20020083949 A1 to James, Larry W. discloses a female intravaginal incontinence device for repositioning and supporting the prolapsed neck of the urinary bladder and realigning the urethra both vertically and laterally to achieve normal anatomical position enabling a patient to remain stress-continent. James’s incontinence device includes an open, generally ring-shaped base coupled with a single ring-shaped leg having a predetermined configuration and extending orthogonal to the plane of the base and attached to the base at both ends.
Prior art US 5771899 A to Martelly; Peter D. et al. discloses a pessary for treating uterine prolapse and/or stress urinary incontinence formed of a biocompatible material, and comprises a base member, a sling support member, and a sling wall member. The base member is in the form of a ring defining a plane. The sling member is in the form of an arcuate portion of a ring and has a pair of ends. The sling support member is disposed over a portion of the base member, with the ends of the sling support member being secured to respective portions of the base member, so that the sling support member is oriented upward and away from the base member. When the pessary is in place the arcuate sling wall presses against the inter-vaginal wall, thereby gently closing the urethra. At the same time the ring base member provides support for the uterus, preventing further migration thereof.
However, patentable subject-matter, of dependent Claim 26  (i.e. incontinence device wherein the pressure application member includes a wedge configuration with a bottom surface extending at an angle from a lower surface of the second element of the first member and a top surface extending at an angle from an upper surface of the second element of the first member 

Appendix A

    PNG
    media_image1.png
    1010
    914
    media_image1.png
    Greyscale


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20190336260 A1, US 20140243584 A1, US 6503190 B1, US 6503190 B1, US 20140000629 A1 for disclosing incontinence vaginal insert devices comprising ring shaped element(s). US 20160367349 A1 for disclosing a ring shaped artificial urinary sphincter device. US 2574767 A for disclosing ring shaped pessary to treat uterus prolapse associated pathology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            March 9, 2021